IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENT TO                     : No. 661
                                          :
COMMITTEE ON RULES OF                     : SUPREME COURT RULES DOCKET
                                          :
EVIDENCE                                  :


                                    ORDER


PER CURIAM:



             AND NOW, this 6th day of February, 2015, the Honorable Bradford H.

Charles, Lebanon County, is hereby appointed as a member of the Committee on Rules

of Evidence for a term of three years commencing April 25, 2015.